
	
		II
		111th CONGRESS
		1st Session
		S. 2081
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to accelerate
		  locomotive fuel savings nationwide and provide incentives for owners of high
		  polluting locomotives to replace such locomotives with newly built or newly
		  remanufactured fuel efficient and less polluting locomotives. 
	
	
		1.Short titleThis Act may be cited as the
			 Locomotive Fleet Investment Act of
			 2009.
		2.Credit for
			 locomotive property
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45R.Locomotive
				property credit
						(a)General
				ruleFor purposes of section
				38, the locomotive property credit determined under this section for the
				taxable year is an amount equal to 30 percent of the cost of the qualified
				locomotive property placed in service by the taxpayer during the taxable
				year.
						(b)Qualified
				Locomotive PropertyFor
				purposes of this section, the term qualified locomotive property
				means any newly built or newly remanufactured diesel line-haul, passenger, or
				switch locomotive (whether or not owned by a railroad)—
							(1)which is acquired
				by the taxpayer after December 31, 2009,
							(2)the original use
				of which commences with the taxpayer, and
							(3)meets the applicable standards under title
				II of the Clean Air Act (42 U.S.C. 7401 et seq.) for emissions from locomotives
				or locomotive engines, as in effect on December 31, 2009.
							(c)Special
				Rules
							(1)Coordination
				with other creditsThe cost
				of any property taken into account in determining the credit under subsection
				(a) may not be taken into account in determining a credit under any other
				provision of this title.
							(2)Basis
				adjustmentIf a credit is
				allowed under this section with respect to any qualified locomotive property,
				the basis of such property shall be reduced by the amount of the credit so
				allowed.
							(3)RecaptureThe benefit of any credit allowable under
				subsection (a) shall, under regulations prescribed by the Secretary, be
				recaptured with respect to any qualified locomotive property that is sold or
				otherwise disposed of by the taxpayer during the 5-year period beginning on the
				date on which such property is originally placed in service. The preceding
				sentence shall not apply to locomotive property that is sold by and
				subsequently leased back to the taxpayer.
							(d)TerminationThis section shall not apply to any
				property placed in service after December 31,
				2013.
						.
			(b)Credit Allowed
			 as Business CreditSection
			 38(b) of such Code is amended by striking plus at the end of
			 paragraph (34), by striking the period at the end of paragraph (35) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(36)the locomotive property credit determined
				under section
				45R(a).
					.
			(c)Coordination
			 with section 55Section
			 38(c)(4)(B) of such Code is amended by redesignating clauses (vi), (vii), and
			 (viii) as clauses (vii), (viii), and (ix), respectively, and by inserting after
			 clause (v) the following new clause:
				
					(vi)the credit determined under section
				45R(a),
					.
			(d)Conforming
			 amendmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)to the extent provided in section
				45R(c)(2).
					.
			(e)Clerical
			 AmendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45Q the following new
			 item:
				
					
						Sec. 45R. Locomotive property
				credit.
					
					.
			(f)Effective
			 DateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2009.
			
